DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 10-20 are pending.
Claims 8-9 are cancelled.
Claim 6 is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the second end being a free end that is selectively attached to the at least one solid horizontal beam” in the last clause.  A free end is an end that is not attached.  Thus, it is unclear how the beam can have a second end that is simultaneously a free end, and an end that is “selectively attached.”  Because the structure would not function without selective attachment of the second end, this language will be interpreted as requiring selective attachment of the second end.  
Re claim 11, claim 11 recites, “the second end being a free end that is selectively attached to the second support frame” in the last clause.  A free end is an end that is not attached.  Thus, it is unclear how the beam can have a second end that is simultaneously a free end, and an end that is “selectively attached.”  Because the structure would not function without selective attachment of the second end, this language will be interpreted as requiring selective attachment of the second end.  
Re claim 13,
Claims 2-5, 7, 10, 12 and 14-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Wasson (US 2017/0081867) and Duncan (US 2015/0315776).
Re claim 1, Farmer discloses an expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) and defining an inner length (inner length of 10) extending along the longitudinal side (longitudinal side of 10), 

a plurality of shelter roof supports (24) connected to the pair of supporting frames (16b, 16c), 
wherein each beam (Fig. 6, any beam of 16b and/or 16c) of the plurality of shelter roof supports (24) extends between a first end (left end of 24) and a second end (right end of 24), the first end (left end of 24) being a fixed end (Fig. 5-6) that is permanently connected (because 24 is slidable, it is always connected thereto) to the plurality of elements (16b, 16c) or to the container (10), the second end (right end of 24) being a free end (as interpreted above) that is selectively attached (Fig. 5-6, via sliding of 24) to the at least one solid horizontal beam (Fig. 6, any beam of 16b and/or 16c),

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable container shelter of Farmer where in the at least one horizontal beam is solid in order to increase the strength and rigidity of the beam, as the beam would be comprised of a solid piece of material.  
In addition, Duncan discloses the container (20) as a rigid sidewall (Fig. 5) of the expandable container shelter (Fig. 6), the plurality of elements (52, 56) as a plurality of expandable sidewalls (52, 56) extending from the container (20).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer with the container as a rigid sidewall of the expandable container shelter, the plurality of elements as a plurality of expandable sidewalls extending from the container as disclosed by Duncan in order to simplify collapsing and extension, as Farmer appears to require complete removal of the shelter from the container pre-expansion, whereas Farmer allows a user to simply fold or extend while connected to the shelter.  Such a system is simpler to use, and to transport.

It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the plurality of shelter roof supports are inflatable beams connected to the at least one solid horizontal beam as disclosed by Wasson in order to simplify collapsing for ease of transport ([0002]), and reduce weight during transport.  
Re claim 2, Farmer as modified discloses the expandable container shelter according to claim 1, wherein the length of at least one supporting frame (16b, 16c) extends from the container (10) to a member (18, 22a, 22b), for securing a horizontal position (Fig. 2) of the at least one supporting frame (16b, 16c).
Re claim 3, Farmer as modified discloses the expandable container shelter according to claim 1, further comprising an auxiliary frame (18, 22a, 22b) for providing transversal connection (Fig. 2) of the pair of supporting frames (16b, 16c) in an opened position (Fig. 2), the auxiliary frame (18, 22a, 22b) being mounted on the at least one supporting frame (16b, 16c) at an opposite end (Fig. 2) from the container (10).
Re claim 4, Farmer as modified discloses the expandable container shelter according to claim 3, wherein the plurality of shelter roof supports (24) are connected to the auxiliary frame (18, 22b, 22c) and the container (10).
Re claim 5,
Re claim 7, Farmer as modified discloses the expandable container shelter according to claim 1, wherein the pair of supporting frames (16b, 16c) are placed inside the container (10, [0050]) in different planes (Fig. 8) and maximal length (of 16b and 16c) of the at least one supporting frame (16b, 16c) is equal to a value of the inner length (of 10) of the container (10, [0050]).
Re claim 10, Farmer as modified discloses the expandable container shelter according to claim 1, wherein the pair of supporting frames (16b, 16c), an auxiliary frame (18, 22a, 22b), the plurality of shelter roof supports (24) and a roof (the front most roof panel shown in Fig. 5) in a storage configuration (Fig. 8, or disposed within the container of [0050]) of the container (10, [0050]) are in the inner space (within the container of [0050]) of the container (10, [0050]), whereby the pair of supporting frames (16b, 16c), the auxiliary frame (18, 22a, 22b), the plurality of shelter roof supports (16b, 16c), and the roof (the front most roof panel shown in Fig. 5) do not project out over the outline (when disposed interior to the container of [0050]) of the container (10, [0050]).
In the event the Examiner over broadly construed the language “do not project over the outline,” and the language regarding being disposed in the inner space, see alternative rejection below.
Re claim 11, Farmer discloses an expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) 
a pair of supporting frames (16b, 16c, see examiner comments), comprising a first support frame (16b) and a second support frame (16c), each supporting frame (16b, 16c, see examiner comments) of the pair of supporting frames (16b, 16c, see 
a plurality of shelter roof supports (24) extending longitudinally between the pair of supporting frames (16b, 16c, see examiner comments), the plurality of shelter roof supports (24) extending between a first end (left end of 24) and a second end (right end of 24), the first end (left end of 24) being a fixed end (Fig. 5-6) that is permanently (as 24 is always connected thereto to slide) connected to (Fig. 2) the first support frame (16b) and the second end (right end of 24) being a free end (as interpreted above) that is selectively connected to (Fig. 2, Fig. 5-6, via sliding) the second support frame (16c), 
but fails to disclose the container as a rigid sidewall of the expandable container shelter, the plurality of elements as a plurality of expandable sidewalls extending from the container, wherein each shelter roof support comprises an inflatable beam connected to each discrete horizontal beam of the pair of supporting frames.
However, Duncan discloses the container (20) as a rigid sidewall (Fig. 5) of the expandable container shelter (Fig. 6), the plurality of elements (52, 56) as a plurality of expandable sidewalls (52, 56) extending from the container (20).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer with the container as a rigid sidewall of the expandable container shelter, the 
In addition, Wasson discloses wherein each shelter roof support (122, 124) comprises an inflatable beam ([0026]) connected to each horizontal beam (see examiner comments) of the pair of supporting frames (236, 308, 306, see also 16b/c of Farmer).  
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer disclose wherein each shelter roof support comprises an inflatable beam connected to each horizontal beam of the pair of supporting frames as disclosed by Wasson in order to simplify collapsing for ease of transport ([0002]), and reduce weight during transport.  
Re claim 12, Farmer as modified discloses the expandable container shelter of claim 11, wherein the container (10, [0050]) defines an inner length (length of 10) along the longitudinal side (longitudinal side of 10), and wherein each supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) has a length (Fig. 6) that is greater than or equal to one half the inner length (half the length of 10) of the container (10) and less than or equal to the inner length (inner length of 10) of the container (10, see Fig. 7, where 16b for example extends more than half the length of 10, but less than the length of 10).
Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Wasson (US 2017/0081867), Duncan (US 2015/0315776) and Fagnoni (US 4,534,141).
Re claim 10, Farmer discloses expandable container shelter according to claim 1, but fails to disclose wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the auxiliary frame, the plurality of shelter roof supports, and the roof do not project out over the outline of the container.
However, Fagnoni discloses wherein the pair of supporting frames (30), an auxiliary frame (44), the plurality of shelter roof supports (Farmer: 24) and a roof (34) in a storage configuration (Fig. 1) of the container (1) are in the inner space (inner spaces of 1) of the container (1), whereby the pair of supporting frames (30), an auxiliary frame (44), the plurality of shelter roof supports (Farmer: 24) and the roof (34) do not project out over the outline (Fig.1) of the container (1).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the auxiliary frame, the plurality of shelter roof supports, and the roof do not project out over the outline of the container as disclosed by Fagnoni in order to allow for simpler transport of the shelter, as each piece is container interior to the shipping container and is easily .

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Mocquard (FR2634184).
Re claim 13, Farmer discloses an expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) and defining an inner length (inner length of 10) extending along the longitudinal side (longitudinal side of 10), 
a plurality of elements (16b, 16c) pivotally and vertically connected (Fig. 6) to the container (10) at opposite ends (ends of 10) of the longitudinal side (longitudinal side of 10) of the container (10), the plurality of elements (16b, 16c) being provided for creating a structure (Fig. 5) designed for extending an inner space (inner space of 10) of the container (10) at the longitudinal side (longitudinal side of 10) of the container (10), wherein the plurality of elements (16b, 16c) comprise a pair of supporting frames (16b, 16c), wherein at least one supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) comprises at least one (Fig. 12) horizontal beam (Fig. 6, any beam of 16b and/or 16c), wherein the at least one supporting frame (16b, 16c) has a length (Fig. 6) that is greater than or equal to one half the inner length (half the length of 10) of the container (10) and less than or equal to the inner length (inner length of 10) of the 
a plurality of shelter roof supports (24) connected to the pair of supporting frames (16b, 16c) extending between a first end (left end of 24) and a second end (right end of 24), the first end (left end of 24) being a fixed end (Fig. 5-6) that is permanently (as 24 is always connected thereto to slide) connected to the one or more guiding rails or grooves (as modified below, being connected to 16b/c permanently) and the second end (right end of 24) being a free end (as interpreted above) that is selectively attached to (Fig. 2, Fig. 5-6, via sliding) the second support frame (16c),
but fails to disclose wherein the at least one horizontal beam defines a guiding rail or groove, one or more guiding rails or grooves defined on the container or the at least one element of the plurality of elements, wherein the plurality of shelter roof supports are inflatable beams with the first end or the second end being connected to the one or more guiding rails or grooves, the at least one horizontal beam as solid.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable container shelter of Farmer where in the at least one horizontal beam is solid in order to increase the strength and rigidity of the beam, as the beam would be comprised of a solid piece of material.  
In addition, Mocquard discloses wherein the at least one horizontal beam (103, 10f)  defines a guiding rail (39) or groove (39), one or more guiding rails (39) or grooves (39) defined on the container or the at least one element of the plurality of elements (10e, 10f), wherein the plurality of shelter roof supports (37) are inflatable beams 
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the at least one horizontal beam defines a guiding rail or groove, one or more guiding rails or grooves defined on the container or the at least one element of the plurality of elements, wherein the plurality of shelter roof supports are inflatable beams with the first end or the second end being connected to the one or more guiding rails or grooves as disclosed by Mocquard in order to simplify connection of the roof to the elements, by allowing the roof supports to be simply inserted into a groove or connector piece without the need for separate fastening, or to allow for simpler alignment of each roof support onto the element during assembly.
Re claim 14, Farmer as modified discloses the expandable container shelter according to claim 13, wherein the length of at least one supporting frame (16b, 16c) extends from the container (10) to a member (18, 22a, 22b), for securing a horizontal position (Fig. 2) of the at least one supporting frame (16b, 16c).
Re claim 15,
Re claim 16, Farmer as modified discloses the expandable container shelter according to claim 13, wherein the plurality of shelter roof supports (24) are connected to the auxiliary frame (18, 22b, 22c) and the container (10).
Re claim 17, Farmer as modified discloses the expandable container shelter according to claim 13, wherein the auxiliary frame (18, 22a, 22b) is foldable and insertable into (Fig. 6) the at least one supporting frame (16b, 16c).
Re claim 18, Farmer as modified discloses the expandable container shelter according to claim 13, wherein the pair of supporting frames (16b, 16c) are placed inside the container (10, [0050]) and maximal length (of 16b and 16c) of the at least one supporting frame (16b, 16c) is equal to a value of the inner length (of 10) of the container (10, [0050]), but fails to disclose the supporting frames placed in the same plane. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable container shelter of Farmer such that the supporting frames are in the same plane in the container (instead of the arrangement shown in Fig. 8) in order to save space therein.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 19,
Re claim 20, Farmer as modified discloses the expandable container shelter according to claim 13, wherein the pair of supporting frames (16b, 16c), an auxiliary frame (18, 22a, 22b), the plurality of shelter roof supports (24) and a roof (the front most roof panel shown in Fig. 5) in a storage configuration (Fig. 8, or disposed within the container of [0050]) of the container (10, [0050]) are in the inner space (within the container of [0050]) of the container (10, [0050]), whereby the pair of supporting frames (16b, 16c), the auxiliary frame (18, 22a, 22b), the plurality of shelter roof supports (16b, 16c), and the roof (the front most roof panel shown in Fig. 5) do not project out over the outline (when disposed interior to the container of [0050]) of the container (10, [0050]).
In the event the Examiner over broadly construed the language “do not project over the outline,” and the language regarding being disposed in the inner space, see alternative rejection below.

Claim(s) 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Mocquard (FR2634184) and Fagnoni (US 4,534,141).
Re claim 20, Farmer discloses expandable container shelter according to claim 13, but fails to disclose wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the auxiliary frame, the plurality of shelter roof supports, and the roof do not project out over the outline of the container.

It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the auxiliary frame, the plurality of shelter roof supports, and the roof do not project out over the outline of the container as disclosed by Fagnoni in order to allow for simpler transport of the shelter, as each piece is container interior to the shipping container and is easily assembled from the shipping container.  In this manner, all the parts are interconnected so that on site it is only necessary to move component parts relatively to one another (Col 1 lines 18-23).






Examiner Comments

    PNG
    media_image1.png
    648
    800
    media_image1.png
    Greyscale
Response to Arguments
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that the references fail to teach the amended portion of the independent claims.  However, as discussed above, and in the 1/19/22 Advisory Action, it is unclear how the second end of the shelter roof support can have a first end permanently attached to a structure and a second end which is a “free end” but is “selectively attached” to another structure.  A free end is an end which is not attached.  
Regarding claim 11, Applicant contends the cited references fail to indicate numerous elements, but provides no explanation why.  These features are cited and discussed in the previous rejections and the above.  
Applicant’s arguments concerning claim 11 are addressed in the above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635